DETAILED ACTION
In Applicant’s Response filed 1/28/22, Applicant has amended claims 1 and 8-11. Currently, claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 should be amended to recite “…the lower clamp arm comprises an arcuate inner surface…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter Specifically, claims 2 and 13 recite that the upper/lower padding is releasably secured over the respective removable upper/lower guide, but these limitations are already recited in independent claims 1 and 11. Thus, claim 2 does not further limit the subject matter of claim 1 and claim 13 does not further limit the subject matter of claim 11.  Claims 3-4 depend from claim 2 and claims 14-15 depend from claim 13 and, therefore, contain the same deficiencies as the claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/810148 (hereinafter the ‘148 application) (reference application; US 2020/0197146). 

Specifically, all the limitations of claim 1 of the present application are found in claims 1-2 of the ‘148 application except that claim 1 of the ‘148 application does not specify that the upper guide is “removable”. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the upper guide in the ‘148 application to be “removable” because constructing a formerly integral structure as separate elements involves only routine skill in the art.  
All the limitations in claim 2 of the present application are found in claim 2 of the ‘148 application; All the limitations in claim 3 of the present application are found in claim 3 of the ‘148 application; All the limitations in claim 4 of the present application are found in claim 4 of the ‘148 application; All the limitations in claim 5 of the present application are found in claim 5 of the ‘148 application; All the limitations in claim 6 of the present application are found in claim 6 of the ‘148 application; All the limitations in claim 7 of the present application are found in claim 7 of the ‘148 application; All the limitations in claim 8 of the present application are found in claim 8 of the ‘148 application; All the limitations in claim 9 of the present application are found in claim 9 of the ‘148 application; All the limitations in claim 10 of the present application are found in claim 10 of the ‘148 application; All the limitations in claim 11 of the present application are found in claims 11 and 13 of the ‘148; All the limitations in claim 12 of the present application are found in claim 12 of the ‘148 application; All the limitations in claim 13 of the present application are found in claim 13 of the ‘148 application; All the limitations in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-18 are free of art but are still subject to the objections and rejections provided above.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 1/28/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Upon further consideration of the claims, however, additional objections have been made in order to further clarify the language of the claims (see above).
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-12 have been fully considered and as agreed to in the interview on 1/26/22 (see summary dated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786